United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3696
                                  ___________

Sandra V. Morrissey,                   *
                                       *
                   Appellant,          * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
General Mills, Inc.,                   *     [UNPUBLISHED]
a Delaware Corporation,                *
                                       *
                   Appellee.           *
                                  ___________

                            Submitted: June 14, 2002

                                 Filed: June 20, 2002
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Sandra V. Morrissey appeals an adverse grant of summary judgment on her
claims that her former employer, General Mills, Inc., violated her rights under the
Americans with Disabilities Act (ADA) and the Minnesota Human Rights Act
(MHRA). We affirm the district court.*



      *
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       In 1996, Morrissey was diagnosed with Alpha 1–Antitrypsin Deficiency
(A1AD), a progressive condition that attacks the lungs, causing difficulty breathing
and making the lungs especially vulnerable to infection. (Because Alpha 1-
Antitrypsin is a protein produced by the liver, A1AD may also cause liver damage.)
In June 1998, Morrissey’s A1AD became worse and Morrissey scheduled a meeting
with General Mills officials to discuss working from home (“telecommuting”) as a
possible accommodation for her disability. Morrissey broke her leg and was unable
to attend the meeting, but General Mills still evaluated whether the essential functions
of an inventory accountant (Morrissey’s position) could be performed by
telecommuting. In September 1998, General Mills told Morrissey the inventory
accountant position was not compatible with telecommuting, and no other
telecommuting positions were available at that time. Morrissey later began receiving
disability benefits. In January 2000, Morrissey filed the present lawsuit. Two and
one-half weeks later, General Mills offered Morrissey a part-time, telecommuting
position which she turned down. After the district court reviewed the parties’
depositions, it granted General Mills’s motion for summary judgment.

       We review summary judgment de novo, viewing the facts in the light most
favorable to the non-moving party and affirming if there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law. Heaser
v. Toro Co., 247 F.3d 826, 830 (8th Cir. 2001) (standard of review). On appeal,
Morrissey argues General Mills reasonably could have accommodated her disability
by allowing her to telecommute. General Mills argues the district court was correct
in concluding this accommodation would have imposed an undue burden on General
Mills and thus the accommodation was not required by law. Although an employer
is required reasonably to accommodate an employee’s disability, the employer’s
obligation does not extend so far as to impose an undue burden on the employer. Id.
Like the district court, we conclude that allowing Morrissey to telecommute would
have imposed an undue burden on General Mills.



                                          -2-
       General Mills employed two inventory accountants who together processed an
estimated 2600 invoices each month. As a standard accounting practice, only original
invoices with original signatures were paid. If Morrissey were to have telecommuted,
a courier would have had to deliver hundreds of invoices to Morrissey’s home each
week, likely making multiple trips per day because of the several-step accounting
process. Even if only one or two trips were made each day, however, the regular use
of a courier would have required General Mills to hire someone part-time to perform
these duties. General Mills is not required to hire an additional employee to
accommodate another employee’s disability. See id. at 832. Further, the use of a
courier would have created certain risks, most importantly the possible “disclosure
of confidential, proprietary information.” Morrissey v. General Mills, Inc., Civil No.
00-62, slip op. at 7 (D. Minn. Oct. 3, 2001). General Mills is not required to risk
compromising the confidentiality of internal information to accommodate an
employee’s disability. See, e.g., Hypes v. First Commerce Corp., 134 F.3d 721, 726
(5th Cir. 1998) (confidential documents could not be removed from the office and thus
the employee was expected to review the documents at the office). Finally, the
invoices would need to be logged out and then logged back in, creating several hours’
additional work each week for the only other inventory clerk. We agree with the
Tenth Circuit that “[a]n accommodation that would result in other employees having
to work harder or longer hours is not required.” Milton v. Scrivner, Inc., 53 F.3d
1118, 1125 (10th Cir. 1995) (citing 29 C.F.R. § 1630.2(p)(2)(v)).

      The parties also dispute whether Morrissey can sue under the ADA and MHRA
even though she receives disability benefits. We need not decide this question having
considered Morrissey’s claims on the merits and affirmed the district court’s grant of
summary judgment.

      Finally, Morrissey contends General Mills violated the ADA because it did not
engage with her in an interactive process to accommodate her disability. We have
already discussed General Mills’s continued efforts to evaluate Morrissey’s request

                                         -3-
to telecommute. Having decided Morrissey failed to show a genuine issue of material
fact regarding reasonable accommodation, we also reject her claim based on the
interactive process argument. See Heaser, 247 F.3d at 832.

      For the reasons stated above, we affirm the decision of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-